HEDRICK, Judge.
Defendant contends the court erred in ordering him to pay past and future child support for the two children in plaintiff’s custody. He argues that the court did not properly consider his ability to pay, his living expenses, his other support obligations and the needs of the children in his custody. He contends that the court grossly abused its discretion by considering only the needs of the two children in plaintiff’s custody and ignoring the other children born of the marriage as well as the other dependents of defendant.
We have carefully examined all the findings of fact made by the trial judge, and the conclusions of law drawn therefrom. The critical findings are supported by the evidence, and these findings support the order entered. We find no abuse of discretion by the trial judge. The order appealed from is affirmed.
Affirmed.
Judges Britt and MARTIN concur.